DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant's reply filed March 10, 2021.   Claims 1-29 are pending.  Claims 15, 19, 22, and 23 have been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 13-15, 19 -22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable overUS Patent App 20130206153-A1 (hereinafter Beeson).
Regarding claim 1, Beeson discloses a process for preparing a tobacco composition suitable for use as a smokeless tobacco composition.  Beeson discloses (i) extracting a tobacco material with an aqueous solution to provide a tobacco solids material and a tobacco extract (Fig. 2, Extract Tobacco Material 22, ¶34-¶39, claim 1); (ii) treating the tobacco solids material with a caustic wash to provide a tobacco pulp (Fig. 2, Clarify Extract, ¶34, a caustic reagent is considered to be within the broadest reasonable interpretation of a caustic wash); (iii) bleaching the tobacco pulp with a solution comprising a strong base, an oxidizing agent, or a combination thereof to provide a bleached tobacco pulp (Fig. 2, Whiten Tobacco Pulp 24, ¶55-¶61, claim 1); and (iv) drying the bleached tobacco pulp to provide the whitened tobacco material(¶62-¶64).
Beeson teaches that typically the tobacco material is treated to produce an extract prior to whitening.  (Fig. 2, ¶34).  The first treatment step can comprise solvent extraction 22.  The tobacco is then clarified 26 (considered to be within the broadest reasonable interpretation of washing).  Beeson further teaches drying the tobacco in an oven (¶82).  Finally, Beeson teaches that the tobacco processing can optionally occur in a different order at the choice of the processor (¶67).  It is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Beeson to optimize the process of whitening smokeless tobacco. Doing so would not have produced any unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is 
Regarding claim 3, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein in the step of treating the tobacco solid material with a caustic wash is done at atmospheric pressure. (¶62). 
Regarding claim 4, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the caustic wash comprises at least one strong base (¶57).
Regarding claim 5, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the caustic wash comprises sodium hydroxide (¶9, ¶57).
Regarding claim 6, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleached tobacco pulp is dried to a moisture content of less than about 30 percent moisture on a wet basis.  (¶81, “a moisture content of about 20 weight percent to about 50 weight percent, preferably about 20 weight percent to about 40 weight percent”).  Beeson further teaches that the where the moisture contents of the tobacco are low, less than about 15 %, the product can be stored in a relatively wide range temperature (¶89).  It would have been obvious to a person of ordinary skill in the art to dry the pulp to less than 30 percent.  Doing so would enable the product to be stored at a relatively wide range of temperatures which would be advantageous for long term product storage.
Regarding claim 7, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses further comprising hydrolyzing the tobacco pulp with an acid prior to step (ii) (¶37).  Acid hydrolysis is the process Benson describes in ¶37.  Beeson orders the steps as follows: (Fig. 2, extract tobacco material 22) before (Fig. 2, clarify extract 26).  Extract tobacco 
Regarding claim 8, Beeson discloses the method of claim 7 as discussed above.  Beeson further discloses the method wherein the acid is sulfuric acid, hydrochloric acid, citric acid, or a combination thereof (¶37 and ¶74).  Beeson describes hydrolysis in ¶37 with any inorganic acid.   Sulfuric acid, hydrochloric acid, and citric acid are all well-known inorganic acids.  These acids are inexpensive, commercially available for use in manufacturing and processing, and can be made food-safe.  Further Benson discloses in ¶74 the use of sulfuric acid as an available pH adjuster.  It would have been prima facie obvious for a person of ordinary skill in the art to use sulfuric acid as taught in Benson as the acid used in the hydrolysis of step (ii).  Sulfuric acid is frequently used processing aid that is commercially available for small and large scale manufacturing.
Regarding claim 10, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleaching step (iii) comprises treatment with one or more of peracetic acid, sodium hydroxide, and hydrogen peroxide (¶55).
Regarding claim 13, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleaching step (iii) comprises treatment with a strong base and an oxidizing agent, and wherein the molar ratio of the amount of strong base to the amount of oxidizing agent is from about 1:1 to about 1:100 (Claim 6).
Regarding claim 14, Beeson discloses the method of claim 13 as discussed above.  Beeson further discloses Beeson wherein the molar ratio of the amount of strong base to the amount of oxidizing agent is from about 1:5 to about 1:50 (Claim 7).
Regarding claim 15, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses neutralizing the bleached pulp material to a pH in the range of 5 to 11 prior to step (iv).  Beeson discloses adjusting pH prior to the drying step (¶74). Beeson teaches that pH adjusters are added to achieve a range of about 6 to about 10.  Using pH adjusters or buffering agents is considered to be the definition of neutralizing.  Neutralization is, “The act or process by which an acid and a base are combined in such proportions that the resulting compound is neutral.”  https://www.webster-dictionary.org/definition/neutralization.  Beeson teaches the use of pH adjusters and/or buffering agents to achieve a desired pH.  It would have been prima facie obvious to a person of ordinary skill in the art to neutralize the bleached pulp as taught in Beeson because a neutral pulp having a pH around 7 will irritate users’ mucous membranes when ingested.   
Regarding claim 19, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the weight ratio of aqueous solution to the tobacco material in the extraction step (i) is from 4:1 to 16:1. (¶93-¶97).  Beeson discloses many experimental examples for making whitened stem tobacco.  Specifically in example 1, tobacco lamina and stems are brought into contact with water (considered an aqueous solution) at a ratio of “(eight parts hot water to one part of milled stem) for about one hour” (¶93-¶97).    
  Alternatively, mixing tobacco and an aqueous solution on a weight basis as described in Beeson is considered to be suggestive of the claimed range of molar ratios of Applicant. 
Regarding claim 20, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises lamina, stems, or a combination thereof (¶10).
Regarding claim 21, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises Rustica stems (¶10, ¶23).
Regarding claim 22, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises at least 90% by weight roots, stalks, or a combination thereof 
Regarding claim 25, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses incorporating the whitened tobacco material within a smokeless tobacco product (abstract, ¶13, ¶14).
Regarding claim 26, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the smokeless tobacco product further comprises one or more additional components selected from the group consisting of flavorants, fillers, binders, pH adjusters, buffering agents, colorants, disintegration aids, antioxidants, humectants, and preservatives (¶13, ¶15).
Regarding claim 27, Beeson discloses a smokeless tobacco product incorporating the whitened tobacco material prepared according to the method of claim 1 for the reasons discussed with regard to claim 1 and claim 25.  Claim 27 is merely a product that is produced by the recited processes of claims 1 and 25.
Regarding claim 28, Beeson discloses the smokeless tobacco product of claim 27 as discussed above. Beeson further discloses the product comprising a water-permeable pouch containing the whitened tobacco material (¶15).
Regarding claim 29, Beeson discloses the smokeless tobacco product of claim 27 as discussed above. Beeson further discloses the product further comprising one or more additional components selected from the group consisting of flavorants, fillers, binders, pH adjusters, buffering agents, colorants, disintegration aids, antioxidants, humectants, and preservatives (¶13, ¶15).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20130206153-A1 (hereinafter Beeson), as evidenced by “Particle Size – US Sieve Series and Tyler Mesh Size Equivalents” (hereinafter AZoM).
Regarding claim 2, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses milling the tobacco material such that the milled tobacco material is able to pass through a screen of 18 U S. sieve size (¶31).  Beeson discloses passing the milled tobacco through an 18 or 16 Tyler mesh.  According to AZoM an 18 U.S. sieve size has a sieve size opening of 1.00 mm.  Tyler mesh 16 is a direct equivalent with an opening of is 1.00 mm.  See https://www.azom.com/article.aspx?ArticleID=1417. 
Regarding claim 16, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses milling the whitened tobacco material following step (iv) to a size in the range of approximately 5 mm to about 0.1 mm (¶31).  As discussed with respect to claim 2 above, any material that passes through an 18 US sieve size or 16 Tyler mesh will have a size of 1.00 mm.  This is a characteristic of any product that has passed through an 18 US Sieve mesh size and/or Tyler equivalent mesh as the sieve size opening on such a mesh screen is 1.04 mm nominally.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of  US Patent App 20050241657-A1 (hereinafter Mua '657).
Regarding claim 9, Beeson discloses the method of claim 1 as discussed above.  Beeson does not explicitly disclose the method further comprising dewatering the tobacco material using at least one of a screw press and a basket centrifuge following steps (i), (ii) and/or step (iii).
Mua ‘657 teaches a process for removing nitrogen containing compounds from tobacco.  The process involved mixing the tobacco solids and extracting them in an aqueous solution (¶10).  The resulting material is then dewatered, “The separation or dewatering at step 7 may be accomplished by filtration, by basket centrifuge, or by stacked disc centrifuge” (¶11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add further comprising dewatering the tobacco material using at least one of a screw press and a basket centrifuge following steps (i), (ii) and/or step (iii) as taught in Mua ‘657.  A person of skill in the art desiring to dewater a product would optionally use a basket centrifuge to remove excess water from a product.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of  US Patent App 20090293889-A1 (hereinafter Kumar).
Regarding claim 11, Beeson discloses the method of claim 1 as discussed above.  Beeson does not explicitly disclose the method wherein the bleaching step (iii) further comprises treatment with one or more stabilizers in addition to an oxidizing agent.
Kumar teaches a smokeless compressed tobacco product for oral consumption.  Kumar teaches that the tobacco may need to be modified to achieve desired characteristics.  This 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the bleaching step (iii) further comprises treatment with one or more stabilizers in addition to an oxidizing agent as taught in Kumar.  A person of ordinary skill in the art desiring to improve product stability and control flowability and/or product dryness would have added stabilizers.  
Regarding claim 12, Beeson in view of Kumar discloses the method of claim 11 as discussed above.  Kumar further discloses the method wherein the stabilizers are selected from the group consisting of magnesium sulfate, sodium silicate, and combinations thereof.
Kumar teaches a smokeless compressed tobacco product for oral consumption.  Kumar teaches that the tobacco may need to be modified to achieve desired characteristics.  This modification is done through the addition of additives.  The tobacco may be modified to control its flowability with the use of “magnesium lauryl sulfate and silica aerogels, “(¶64) and/or product dryness with the use of “magnesium sulfate “(¶65).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to wherein the stabilizers are selected from the group consisting of magnesium sulfate, sodium silicate, and combinations thereof as taught in Kumar.  A person of ordinary skill in the art desiring to improve product stability and control flowability and/or product dryness would have added stabilizers and one of the stabilizers that would have been selected includes magnesium sulfate.    

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of  US Patent App 20050034737-A1 (hereinafter Kunz).
Regarding claim 17, Beeson discloses the method of claim 1 as discussed above.  Beeson does not explicitly disclose the wherein the aqueous solution used to extract the tobacco material in step (i) comprises a chelating agent.
Kunz teaches a treatment of tobacco with chelating agents.  These chelating agents are applied during aqueous treatment of the tobacco just after harvesting.  (¶10, Claim 1)  Chelating is used to reduce the concentration of Pb210 and Po210 (Abstract).  Kunz teaches that chelating tobacco products can bind metals thereby retarding decay and discoloration and enhancing flavor (¶4)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the aqueous solution used to extract the tobacco material in step (i) comprises a chelating agent as taught in Kunz.  Doing so would have bound any metals present thereby retarding decay and enhancing flavor.  A person of ordinary skill in the art desiring add a chelating agent to the smokeless tobacco would have added it during extraction while in aqueous form.  
Regarding claim 18, Beeson in view of Kunz discloses the method of claim 17.  Kunz further discloses wherein the chelating agent comprises one or more of EDTA and DTPA.
Kunz teaches that the chelating agent can be EDTA (¶7, ¶10, ¶11, ¶15, Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of  US Patent 5219660-A (hereinafter Wason).
Regarding claim 23, Beeson discloses the method of claim 1 as discussed above.  Beeson does not explicitly disclose further discloses wherein the whitened tobacco material is characterized by an International Organization for Standardization (ISO) brightness of at least  60%. 
Beeson discloses the desire to test the visual appearance of the tobacco product following the bleaching step.  There is teaching that there are laboratory instruments for testing the lightness or whiteness (¶33 and ¶64).  There is absent a standard for the testing. 
Wason teaches a composite paper pigment to be used in a paper making process (Abstract).  Wason teaches that the pigment will increase the opacity and brightness (Col. 3, lns 18-25).  This will result in improved performance of the paper fillers, and specifically with respect to brightness.  Example 1 involves adding hydrogen peroxide as a bleaching agent and sodium silicate (Col. 6, ln 56 – 67).  Table 3 shows brightness achieved of up to 80% by ISO standard methods 2469, 2470, 2471, and 3680 (Col. 8, lns 13-38).  This is described as a desirable range.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to achieve add wherein .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of  US Patent App. 20060021626-A1 (hereinafter Mua ‘626)
Regarding claim 24, Beeson discloses the method of claim 1 as discussed above.  Beeson does not explicitly disclose further comprising mixing the tobacco solids material with a wood pulp prior to step (ii).  
Mua ‘626 teaches a smokeable tobacco substitute filler (Abstract).  The filler more closely exhibits the properties of natural tobacco (¶6).  The filler is a cellulose comprising wood (¶16, Claim 16).  The refined cellulose comprising wood is added to the tobacco extract (Fig. 2, ¶20).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add further comprising mixing the tobacco solids material with a wood pulp prior to step (ii) as taught in Mua ‘626.  A person of skill in the art desiring to add a filler would choose wood.  Further a person would .
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
Applicant argues, “First, it is noted that the cited portion of Beeson is directed toward clarifying a tobacco extract, not a tobacco solids material. There is nothing in Beeson which teaches or suggests treating a tobacco solids material with both a caustic wash (step (ii)) and a bleaching operation (step (iii)), as presently claimed. As such, Applicant submits that Beeson does not teach or suggest the presently claimed method.”
Beeson is directed to the preparation of tobacco products.  Beeson specifically establishes that the steps of the process can be altered at the will of the processor (¶67).  Beeson further incorporates US Pat. Pub. No. 2009/0025738 to Mua et al. in the same paragraph where Beeson is encouraging altering the steps.  Further, Beeson defines that the term “tobacco pulp” used throughout the application is solid tobacco (¶35).  Therefore, step (ii) of Beeson treats the tobacco pulp which is defined as a solid.  Beeson encourages altering steps, as has been previously noted, it is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Beeson to optimize the process of whitening smokeless tobacco. Doing so would not have produced any unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
Applicant argues, “[T]hat there is no reason why one of ordinary skill in the art would predictably modify the tobacco whitening methods disclosed in Beeson based on the disclosure of Kumar. In fact, Applicant submits that Kumar is non-analogous art.”
In response to applicant's argument that Kumar is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s invention is, “products made or derived from tobacco, or that otherwise incorporate tobacco, and are for human consumption” See Field of the Invention.  Even more specifically applicant’s invention and Kumar are both concerning preparation of smokeless oral tobacco.  A person of ordinary skill in the art would obviously contemplate the disclosure of Kumar since Kumar is directed to the preparation of smokeless tobacco.  A person manufacturing a smokeless tobacco would obviously include desired additives.  
Applicant argues, “[T]hat Kunz is non-analogous art,” and “There is nothing in the cited portion of Kunz, or anywhere else in the reference, which teaches or suggests the use of or the effectiveness of the presently claimed chelating agents in a tobacco whitening process.”
In response to applicant's argument that Kunz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, aA person manufacturing a smokeless tobacco would obviously include desired additives, such as chelating agents, and apply them during the manufacturing process.  
Applicant argues, “There is nothing in Wason which teaches or suggests that such a pigment product would be useful in a whitened tobacco material. As such, Applicant submits that there is no reason why, outside of impermissible hindsight, one of ordinary skill in the art would predictably modify the tobacco whitening methods disclosed in Beeson based on the disclosure of Wason.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Beeson discloses the desire to achieve a whitened tobacco product.  Further Beeson disclosures that this product can be measured by laboratory instruments (¶33 and ¶64).  The only element Beeson does not teach is which laboratory instrument and standard to use.  
Applicant argues, “There is nothing in the cited portion of Mua ‘626, or anywhere else in the reference, which teaches or suggests the use of or the effectiveness of adding wood pulp to tobacco pulp in a tobacco whitening process, or that the addition of wood pulp can enhance the ISO brightness of the whitened material. Accordingly, Applicant submits that Mua ‘626 does not satisfy prong (1) or (2) of the test for analogous art”
In response to applicant's argument that Mua is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, aA person manufacturing a smokeless tobacco would obviously include fillers in any tobacco preparation, not merely in whitened tobacco.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747